      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 1 of 8 Page ID #:1




1    PILLSBURY WINTHROP SHAW PITTMAN LLP
     MARK D. LITVACK (SBN 183652)
2    mark.litvack@pillsburylaw.com
     NATHAN M. SPATZ (SBN 204769)
3    nathan.spatz@pillsburylaw.com
     MICHAEL R. KREINER (SBN 316625)
4    michael.kreiner@pillsburylaw.com
     725 South Figueroa Street, Suite 2800
5    Los Angeles, CA 90017-5406
     Telephone:     213.488.7100
6    Facsimile:     213.629.1033
7    Attorneys for Plaintiffs
     LIGHTSTORM ENTERTAINMENT, INC.;
8    PARAMOUNT PICTURES CORPORATION;
     PARAMOUNT HOME ENTERTAINMENT INC.;
9    TWENTIETH CENTURY FOX FILM CORP.;
     AND JAMES CAMERON
10
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA,
13                                  WESTERN DIVISION
14
     LIGHTSTORM ENTERTAINMENT,                   Case No.
15   INC., a California Corporation;
     PARAMOUNT PICTURES                          PLAINTIFFS LIGHTSTORM
16   CORPORATION, a California                   ENTERTAINMENT, INC,
     Corporation; PARAMOUNT HOME                 PARAMOUNT PICTURES
17   ENTERTAINMENT INC., a California            CORPORATION, PARAMOUNT
     Corporation; TWENTIETH CENTURY              HOME ENTERTAINMENT, INC.,
18   FOX FILM CORP., a California                TWENTIETH CENTURY FOX FILM
     Corporation; and JAMES CAMERON, an          CORP., AND JAMES CAMERON’S
19   individual,                                 COMPLAINT FOR DECLARATORY
                                                 JUDGMENT AND INJUNCTIVE
20                    Plaintiffs,                RELIEF
21        vs.
22   STEPHEN CUMMINGS, individually,
23                    Defendant.
24
25
26
27
28
                                           -1-
                                        COMPLAINT
                                                                         4841-7315-2712.v4
      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 2 of 8 Page ID #:2




1          Plaintiffs Lightstorm Entertainment, Inc., Paramount Pictures Corporation,
2    Paramount Home Entertainment, Inc., Twentieth Century Fox Film Corp., and James
3    Cameron (collectively, “Plaintiffs”) allege as follows:
4                                 NATURE OF THE ACTION
5          1.     Plaintiffs bring this action to obtain a judicial declaration that false UCC-
6    1 financing statements filed by defendant Stephen Cummings (“Defendant”) with the
7    California Secretary of State against Lightstorm Entertainment Inc., James Cameron,
8    Twentieth Century Fox Film Corp., Paramount Home Entertainment, Inc., and
9    Paramount Pictures Corporation are null, void, and without legal effect, and to enjoin
10   Defendant from all future filings of similar documents.
11                               JURISDICTION AND VENUE
12         2.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.
13   § 1332 in that this is a civil action between citizens of different states in which the
14   matter in controversy exceeds, exclusive of costs and interest, seventy-five thousand
15   dollars.
16         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
17   because a substantial part of the events giving rise to the claim occurred in this
18   District. In addition, venue is proper in this District pursuant to 28 U.S.C. § 1392
19   because a substantial portion of the property that is the subject of this lawsuit –
20   namely, Plaintiffs’ property which is identified as collateral in two UCC-1 Financing
21   Statements filed in California by Defendant – is located in this District.
22                                        THE PARTIES
23         4.     Plaintiff Lightstorm Entertainment, Inc. is a California corporation with
24   its principal place of business in Los Angeles, California.
25         5.     Plaintiff Paramount Pictures Corporation is a California corporation with
26   its principal place of business in Los Angeles, California.
27         6.     Plaintiff Paramount Home Entertainment, Inc. is a California corporation
28   with its principal place of business in Los Angeles, California.
                                                 -2-
                                             COMPLAINT
                                                                                    4841-7315-2712.v4
      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 3 of 8 Page ID #:3




1          7.     Plaintiff Twentieth Century Fox Film Corp. is a Delaware corporation
2    with its principal place of business in Burbank, California.
3          8.     Plaintiff James Cameron is an individual residing in Malibu, California.
4          9.     According to the information contained in the false liens that are the
5    subject of this action, Defendant resides and/or has his place of business in New York,
6    New York.
7                                         BACKGROUND
8          10.    A Uniform Commercial Code Financing Statement (“UCC-1”) is a legal
9    form that a creditor will file to notify a debtor that the creditor has a security interest
10   in the debtor’s personal property.
11         11.    A UCC-1 is generally filed with the Secretary of State in the state where
12   the debtor resides in order to perfect the creditor’s security interest in the debtor’s
13   property.
14         12.    The filing of a UCC-1 creates a lien against the debtor’s property and
15   establishes priority in the event of the debtor’s default or bankruptcy.
16         13.    In order to properly file a UCC-1, a debt must be owed to the filer and
17   the debtor must authorize the filing of the UCC-1 Financing Statement.
18         14.    The office of the California Secretary of State where UCC-1s are filed is
19   located in Sacramento, California.
20                                 FACTUAL ALLEGATIONS
21         15.    On January 7, 2020, Defendant commenced a civil action in the Superior
22   Court of California for the County of Los Angeles against Plaintiffs, Dolby
23   Laboratories, Inc., and Sony Pictures Entertainment, Inc., alleging claims for
24   declaratory relief, common law right of publicity, and copyright infringement based
25   on fanciful and delusional allegations that Plaintiffs based the 1997 motion picture
26   Titanic on Defendant’s life story. On May 15, Plaintiffs removed that action to the
27   United States District Court for the Central District of California, Case No. 2:20-cv-
28   04443-ODW (the “Federal Court Action”). A copy of Defendant’s complaint in the
                                                 -3-
                                             COMPLAINT
                                                                                     4841-7315-2712.v4
      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 4 of 8 Page ID #:4




1    Federal Court Action is attached hereto as Exhibit A.
2          16.      On July 3, 2020, Defendant caused to be filed with the California
3    Secretary of State a UCC-1, File Number 20-7802652698, falsely identifying
4    Plaintiffs as “Debtor,” allegedly based on collateral which is described as “All assets
5    inventory, proceeds of sold inventory, accounts receivables, fixtures, cash, equipment,
6    bank account balances and real property,” and “All property subject to enforcement of
7    a judgment against the judgment debtors to which a judgment lien on personal
8    property may attach under Code of Civil Procedure section 697.520….” A copy of
9    the July 3, 2020 UCC-1 is attached hereto as Exhibit B.
10         17.      Defendant’s July 3, 2020 UCC-1 states in the “‘Affidavit’ and ‘Statement
11   of Truth’ (and-or ‘Verified Claim’, and-or ‘Financing Statement’) of Stephen
12   Cummings” attached thereto that his compensation pursuant to the July 3, 2020 UCC-
13   1 amounts to $400,000,000.00 and “a 1% continuing royalty to be paid to
14   [Defendant/his] heirs in perpetuity, annually, from the proceeds of the continuing
15   sales of the film)/merchandise….” Ex. B, ¶ 20. Defendant’s “‘Affidavit’ and
16   ‘Statement of Truth’ (and-or ‘Verified Claim’, and-or ‘Financing Statement’)”
17   attached to his July 3, 2020 UCC-1 contains identical allegations as the Federal Court
18   Action regarding Defendant’s assertion that Plaintiffs based Titanic on his life story.
19   Ex. B, 8-59.
20         18.      In a hearing on Plaintiffs’ motion to declare Defendant a vexatious
21   litigant in the Federal Court Action on July 13, 2020, Judge Otis Wright, II ordered
22   the Federal Court Action dismissed on res judicata grounds, with a formal order to
23   follow.
24         19.      On July 29, 2020, Defendant caused to be filed with the California
25   Secretary of State a second UCC-1, File Number U200009479336, falsely identifying
26   Plaintiffs as “Debtor,” allegedly based on collateral which is described as “All assets
27   inventory, proceeds of sold inventory, accounts receivables, fixtures, cash, equipment,
28   bank account balances and real property,” and “All property subject to enforcement of
                                                -4-
                                             COMPLAINT
                                                                                  4841-7315-2712.v4
      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 5 of 8 Page ID #:5




1    a judgment against the judgment debtors to which a judgment lien on personal
2    property may attach under Code of Civil Procedure section 697.520….” A copy of
3    the July 29, 2020 UCC-1 is attached hereto as Exhibit C.
4          20.    Defendant’s July 29, 2020 UCC-1 states in the “‘Affidavit’ and
5    ‘Statement of Truth’ (and-or ‘Verified Claim’, and-or ‘Financing Statement’) of
6    Stephen Cummings” attached thereto that his compensation pursuant to the July 29,
7    2020 UCC-1 amounts to $400,000,000.00 and “a 1% continuing royalty to be paid to
8    [Defendant/his] heirs in perpetuity, annually, from the proceeds of the continuing
9    sales of the film)/merchandise….” Ex. C, ¶ 20. Defendant’s “‘Affidavit’ and
10   ‘Statement of Truth’ (and-or ‘Verified Claim’, and-or ‘Financing Statement’)”
11   attached to his July 29, 2020 UCC-1 contains identical allegations as the Federal
12   Court Action regarding Defendant’s assertion that Plaintiffs based Titanic on his life
13   story. Ex. C, 7-58.
14         21.    Defendant filed the false UCC-1s in an effort to establish invalid liens
15   against Plaintiffs, to wrongfully and maliciously damage Plaintiffs’ credit, and to
16   wrongfully and maliciously implicate and damage Plaintiffs’ reputations in the course
17   of making his false claims.
18         22.    Plaintiffs have never been indebted to Defendant for payment or other
19   performance, given Defendant any security interest in their assets or otherwise entered
20   into any security agreement with Defendant, or authorized the filing of UCC-1s
21   against them by Defendant.
22         23.    The false UCC-1s are without any factual or legal basis whatsoever, and
23   are solely designed to harass Plaintiffs, and thus impose immediate and irreparable
24   harm upon them.
25         24.    Plaintiffs face substantial hardship and costs associated with false
26   information in the public record that may impede or impair their respective business
27   dealings and/or business or personal credit.
28         25.    On information and belief, unless enjoined, Defendant will continue to
                                               -5-
                                           COMPLAINT
                                                                                  4841-7315-2712.v4
      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 6 of 8 Page ID #:6




1    file and record false and fraudulent liens and other documents against Plaintiffs.
2                                FIRST CAUSE OF ACTION
                           (Declaratory Judgment (28 U.S.C. § 2201))
3
           26.    Plaintiffs repeat and reallege paragraphs 1-25 as if fully set forth herein,
4
     and further allege as follows:
5
           27.    The filing of the false UCC-1s with the California Secretary of State has
6
     create a case of actual controversy within the jurisdiction of this Court.
7
           28.    The false UCC-1s falsely represent that Plaintiffs are indebted to
8
     Defendant, and that Plaintiffs have granted Defendant security interests in their
9
     property.
10
           29.    Plaintiffs are entitled to an order pursuant to 28 U.S.C. § 2201 declaring
11
     that the false UCC-1s are false, fraudulent, invalid, null, void, and of no legal effect.
12
           30.    The public interest will be served by an order declaring the false UCC-1s
13
     to be null, void, and of no legal effect.
14
                               SECOND CAUSE OF ACTION
15
                       (Declaratory Judgment (Cal. Com. Code § 9625))
16
           31.      Plaintiffs repeat and reallege paragraphs 1-25 as if fully set forth herein,
17
     and further allege as follows:
18
           32.    The false UCC-1s falsely represent that Plaintiffs are indebted to
19
     Defendant, and that Plaintiffs have granted Defendant security interests in their
20
     property.
21
           33.    Pursuant to California Commercial Code § 2625(a), upon establishing
22
     that Defendant filed a false UCC-1, Plaintiffs are entitled to an order declaring that the
23
     false UCC-1s are false, fraudulent, invalid, null, void, and of no legal effect.
24
                                THIRD CAUSE OF ACTION
25
                          (Injunctive Relief (Cal. Com. Code § 9625))
26
           34.    Plaintiffs repeat and reallege paragraphs 1-25 as if fully set forth herein,
27
     and further allege as follows:
28
                                                 -6-
                                             COMPLAINT
                                                                                    4841-7315-2712.v4
      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 7 of 8 Page ID #:7




1          35.       Pursuant to California Commercial Code § 9625(a), upon establishing
2    that Defendant filed a false UCC-1, Plaintiffs are entitled to an order enjoining
3    Defendant from filing any further UCC-1s.
4          36.       Defendant’s conduct as described herein constitutes violations of Cal.
5    Com. Code § 9509(a) by filing UCC-1s without satisfying the conditions required by
6    that section. Namely, Plaintiffs did not authorize the filing, nor does Defendant hold
7    any lien against Plaintiffs effective at the time of filing of the UCC-1s.
8          37.       Pursuant to California Commercial Code § 9625(a), Plaintiffs are entitled
9    to an order permanently enjoining Defendant, his agents, and all others in active
10   concert or participation with Defendant from filing or recording any documents which
11   purport to create any nonconsensual lien or encumbrance against Plaintiffs’ property.
12         38.       Pursuant to California Commercial Code § 9625(a), Plaintiffs are entitled
13   to an order authorizing the California Secretary of State to expunge all UCC-1s filed
14   by Defendant against any or all Plaintiffs.
15         39.       Pursuant to California Commercial Code § 9625(a), upon establishing
16   that Defendant filed a false UCC-1, Plaintiffs are entitled to an order requiring
17   Defendant to withdraw any and all UCC-1 Financing Statements, along with all
18   accompanying affidavits and exhibits, filed against Plaintiffs, individually or
19   collectively.
20         WHEREFORE, Plaintiffs respectfully pray as follows:
21         1.        That the Court determine, adjudge, and declare that UCC-1 Financing
22   Statement, Filing Number 20-7802652698, is null, void, and of no legal effect;
23         2.        That the Court determine, adjudge, and declare that UCC-1 Financing
24   Statement, Filing Number U200009479336, is null, void, and of no legal effect;
25         3.        That the Court grant leave to file any order or judgment obtained in the
26   present case with the California Secretary of State, and in the public records of any
27   jurisdiction where Defendant may have filed documents identical or similar to the
28   false UCC-1s;
                                                  -7-
                                              COMPLAINT
                                                                                   4841-7315-2712.v4
      Case 2:20-cv-08044 Document 1 Filed 09/02/20 Page 8 of 8 Page ID #:8




1          4.     That the Court order and direct the California Secretary of State to
2    remove and expunge UCC-1 Financing Statement, Filing Number 20-7802652698
3    from the official records of the California Secretary of State;
4          5.     That the Court order and direct the California Secretary of State to
5    remove and expunge UCC-1 Financing Statement, Filing Number U200009479336
6    from the official records of the California Secretary of State;
7          6.     That the Court permanently enjoin Defendant, his agents, and all others
8    in active concert or participation with Defendant, from filing or attempting to file any
9    document or instrument which purports to create any nonconsensual lien or
10   encumbrance against Plaintiffs;
11         7.     That the Court order Defendant to withdraw any and all UCC-1
12   Financing Statements, along with all accompanying affidavits and exhibits, filed
13   against Plaintiffs, individually or collectively.
14         8.     That the Court grant such other and further relief as the Court deems to
15   be just and proper.
16
17     Dated: September 2, 2020                    PILLSBURY WINTHROP SHAW
                                                   PITTMAN LLP
18                                                 MARK D. LITVACK
                                                   NATHAN M. SPATZ
19                                                 MICHAEL R. KREINER
20
                                                       /S/ MARK D. LITVACK
21                                                 By: MARK D. LITVACK
22                                                       Attorneys for Plaintiffs
23                                                       LIGHTSTORM
                                                         ENTERTAINMENT, INC.;
24                                                       PARAMOUNT PICTURES
                                                         CORPORATION;
25                                                       PARAMOUNT HOME
                                                         ENTERTAINMENT INC.;
26                                                       TWENTIETH CENTURY FOX
                                                         FILM CORP.;
27                                                       AND JAMES CAMERON.

28
                                                 -8-
                                             COMPLAINT
                                                                                 4841-7315-2712.v4
